  Case: 4:18-cv-00228-SRC Doc. #: 10 Filed: 09/23/20 Page: 1 of 2 PageID #: 1131


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

BRIAN MANN,                                        )
                                                   )
                Petitioner,                        )
                                                   )
        v.                                         )            No. 4:18-cv-00228 SRC
                                                   )
CINDY GRIFFITH,                                    )
                                                   )
                Respondent.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon its own motion. Kent Gipson, attorney of record for

petitioner, has failed to sign petitioner’s application for writ of habeas corpus in this action.

        Under Federal Rule of Civil Procedure 11, every pleading, written motion, and other paper

must be signed by at least one attorney of record in the attorney's name. The Court may strike an

unsigned paper “unless the omission is promptly corrected after being called to the . . . party’s

attention.” Similarly, the local rules of this Court also require that all filings be signed by the party or

the party’s attorney. E.D. Mo. L.R. 2.01(A)(1).

        As a result, the Court will order the Clerk to return the petition to Mr. Gipson so that he may

sign it and return it to the Court for filing. If Mr. Gipson fails to comply with this Order, petitioner’s

action may result in dismissal, without prejudice.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk shall return the petition to Mr. Gipson.

        IT IS FURTHER ORDERED that Mr. Gipson shall sign the petition and return it to the

Court within thirty (30) days of the date of this Order.
  Case: 4:18-cv-00228-SRC Doc. #: 10 Filed: 09/23/20 Page: 2 of 2 PageID #: 1132


       IT IS FURTHER ORDERED that if Mr. Gipson fails to comply with this Order, petitioner’s

application for writ of habeas corpus may be dismissed, without prejudice.


       Dated this 23rd day of September, 2020.


                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE
